

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) dated as of September 16, 2013 (the
“Effective Date”) is entered into by and between Omnitek Engineering Corp., a
California corporation (the “Company” or “Omnitek”), and Alicia Rolfe, an
individual (“Employee”).


        RECITALS


A.           Whereas, the Company desires to employ Employee on the terms and
conditions and for the consideration hereinafter set forth for the period
provided herein commencing upon the Effective Date, and Employee desires
employment with the Company on such terms and conditions and for such
consideration as set forth herein;


B.           Whereas, Employee possesses significant capabilities and knowledge
important for the development of the Company’s business and the Company desires
to provide incentive to Employee to provide services to the Company;


C.           Whereas, Employee will acquire, during the term of Employee’s
employment, significant knowledge and experience in the Company’s business and
intimate knowledge of its customers, processes, trade secrets, and/or other
business information, and the Company needs to protect its commercial goodwill
and other assets; and,


D.           Whereas, Employee has agreed to the confidentiality and
non-competition provisions set forth in this Agreement as partial consideration
for the payment of certain compensation as hereinafter provided.
 
 
TERMS OF AGREEMENT


NOW, THEREFORE, in consideration of the above stated Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Employment.


(a) Employment Period.  The Company hereby agrees to employ Employee and
Employee hereby agrees to accept the employment with the Company on the terms
and conditions set forth herein. The term of Employee’s employment hereunder
shall begin on the Effective Date and shall continue for a period of four (4)
years (the “Initial Term”), unless terminated earlier pursuant to other
provisions of this Agreement.


(b) Renewal.  At the end of the Initial Term, the Agreement will renew for an
additional one year, and continue to renew each year thereafter (on the
anniversary of the Effective Date) unless terminated pursuant to other
provisions of this Agreement.  The period during which Employee remains an
employee of the Company may be referred to herein as the “Employment Period”).


2.           Former Agreements.


(a) Employee represents, acknowledges and agrees that Employee is not a party
to, bond by, or subject to any restrictions under any former Employment,
Non-Compete, Non-solicitation or other similar type of agreement (“Former
Agreements”); and

 
Page 1 of 15

--------------------------------------------------------------------------------

 

(b) Employee acknowledges and agrees that from and after the Effective Date,
including upon the termination of this Agreement or Employee's employment
pursuant to this Agreement, Employee's rights (if any) to salary, compensation,
severance and any other benefits shall be determined solely under this
Agreement.


3.           Position and Responsibilities.
 
(a) Employee shall be the Chief Financial Officer of the Company, and shall have
duties and responsibilities commensurate with such position and shall perform in
general all duties incident to the office and such other duties and
responsibilities as may be reasonably requested from time to time by the Chief
Executive Officer or Board of Directors of the Company.


(b) Employee agrees that while employed by the Company, Employee will devote
Employee’s full time, taking into consideration Employee’s position, applying
Employee’s attention, skill and best efforts to the faithful performance of
Employee’s duties hereunder in a professional manner, to the exclusion of any
other occupation.  Due to the nature of Employee’s position, Employee agrees
that Employee will work those hours reasonably necessary to complete Employee’s
duties hereunder, even if such duties require Employee to work outside of normal
business hours. Employee agrees that in the performance of such duties and in
all aspects of employment, Employee will comply with the policies, standards,
work rules, strategies and regulations established from time to time by the
Board of Directors of the Company.  Employee acknowledges that during the
Employment Period, the Board of Directors of the Company may assign Employee
duties, titles or positions that are different than those that Employee performs
on the date hereof.  The Company’s corporate office (the “Corporate Office”) is
located in Vista, California or such other place as determined by the Board of
Directors from time to time.  


4.           Compensation and Other Benefits.


(a) Salary.  During the Employment Period, for the performance of Employee’s
duties under this Agreement, the Company shall pay Employee a base Salary (the
“Salary”) (less applicable federal, state and local income tax, withholding and
other payroll taxes) of Eighty-Five Thousand dollars ($85,000) per annum.  The
Salary shall be payable in accordance with the Company’s customary payroll
procedure for its other executives.  The Company shall review Employee’s Salary
on at least an annual basis and may increase, but not decrease, the Salary.


(b) Equity Participation.  The Company shall grant to Employee options to
purchase up to one hundred thousand (100,000) shares of the Company’s Common
Stock (as adjusted for stock splits, combinations, recapitalizations, and the
like occurring on and after the Effective Date) (such options the “Options”),
with an exercise price of $2.74 per share representing 110% of the average of
the closing price of the common stock as reported on the OTCBB for the prior 15
trading days periods. One-forty eight (1/48) of the total number of shares
subject to the Option shall vest and become exercisable at the end of each month
following the Date of Grant (i.e. September 16, 2013) on the same day of each
month as the Date of Grant, so that all shares subject to the Options will be
fully vested on the fourth anniversary of the Effective Date.  The Options will
be exercisable for a period of seven (7) years from the Date of Grant will be
incentive stock options to the extent permitted by applicable law.  All stock
options, whether granted during the employment term or any additional term of
employment, will be granted pursuant to the Company’s 2011 Long-Term Incentive
Plan, as it may be amended and adopted from time to time.  The Company shall
deliver the Stock Option Agreement as soon as practicable following the
Effective Date (and in no case later than 15 days following the Effective Date).

 
Page 2 of 15

--------------------------------------------------------------------------------

 



(c) Benefits.  During the Employment Period, Employee shall be entitled to the
benefits of such group medical, travel and accident, short- and long-term
disability, and term life insurance (collectively, “Benefit Plans”), if any, as
the Company shall make generally available from time to time to the Company’s
Executive officers, subject to and on a basis consistent with the terms,
conditions and overall administration of such Benefit Plans.


(d)  Other.  During the Employment Period, Employee and, to the extent
applicable, Employee’s family, dependents, and beneficiaries, shall be allowed
to participate in all benefits, plans, and programs, including improvements or
modifications of the same, that are now or may hereafter be available to
Executive officers of the Company generally.  Such benefits, plans, and programs
may include a profit sharing plan, a thrift plan, group medical insurance,
dental insurance, vision insurance, travel and accident insurance, short-term
and long-term disability insurance, life insurance, and a pension plan.  The
Company shall not, however, by reason of this subsection be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
such benefit plan or program, so long as such changes are similarly applicable
to Executive officers of the Company generally.


(e) Bonuses.  Employee shall be eligible for additional bonus payments, which
amounts, if any, shall be determined by the compensation committee of the
Company’s board of directors in its sole discretion in accordance with
performance-based criteria applicable generally to the executive-level employees
of the Company.


(f) Vacation and Holidays.  During the Employment Period, Employee shall be
entitled to annual paid vacation of two (2) weeks, plus all paid holidays
recognized by the Company.


(g) Travel Expenses.  Employee shall be entitled to reimbursement of all
reasonable expenses incurred by him in the performance of Employee’s services
hereunder in accordance with the policies of the Company as established from
time to time, and shall furnish to the Company such records and receipts as may
be necessary to verify the foregoing expenses.


(h) Withholding. Employee acknowledges that the Company will withhold from
amounts owing to him under this Agreement all appropriate income taxes, payroll
taxes, and similar amounts as may be required by applicable laws.


5.           Termination; Severance Benefits.


(a) Termination for Cause.
  Notwithstanding anything to the contrary contained herein, the Company may
terminate the employment of the Employee at any time during the Employment
Period, effective immediately, For Cause.  “For Cause” shall mean any of the
following:


(i)           Employee’s failure, on a repeated basis, in the reasonable
judgment of the Company’s Board of Directors, to perform Employee’s assigned
duties or responsibilities in accordance with Section 3 of this Agreement (other
than a failure resulting from the Employee’s Disability);


(ii)           Employee engages in illegal conduct that is materially injurious
to the Company; Employee violates a federal or state law or regulation directly
or indirectly applicable to the business of the Company, which violation is or
was reasonably likely to be injurious to the Company;

 
Page 3 of 15

--------------------------------------------------------------------------------

 

(iii)           Employee’s breach of the terms of any confidentiality agreement
or invention assignment agreement between Employee and the Company, or any of
the covenants contained in Section 6 of this Agreement;


(iv)           Employee fails to comply with the direction of the Board of
Directors of the Company or violates standards of conduct or work rules the
violation of which is grounds for dismissal of an employee of the Company;


(v)           Employee’s repeated misuse (following at least one written warning
from the Company) of alcohol, narcotics, or other controlled substances that is
materially detrimental to the Company and that materially interferes with
Employee’s performance of Employee’s duties hereunder;


(vi)           Employee being convicted of, or entering a plea of nolo
contendere to, a felony or committing any act of moral turpitude or fraud
against, or misappropriates property belonging to, the Company.


If Employee’s employment is terminated for Cause, he shall be entitled to any
earned but unpaid Base Salary through the Termination Date, , credit for any
vacation accrued (on a time apportioned basis through the Termination Date) but
not taken, reimbursement for expenses properly reimbursable and not previously
reimbursed through the Termination Date, and employee benefits to which Employee
is then entitled as expressly provided in Benefit Plans in which Employee
participates, but shall not be entitled to any severance compensation or any
other benefits; and the Company shall have no further obligation to Employee
under this Agreement.


(b) Notice of Termination.
 In all cases other than Section 5(a)(vi) above, prior to the Company having the
right to terminate Employee's employment with the Company For Cause pursuant to
Section 5(a): (1) the Company's  Board of Directors must first provide written
notice to Employee describing in reasonable detail the basis upon which the
Company would terminate Employee's employment with the Company (the "Notice of
Intent to Terminate") for Cause and the Employee must have had the opportunity
not less than ten (10) nor more than thirty (30) days after the written notice,
to address the Company's full Board of Directors, with counsel, regarding such
alleged basis for termination; and (2) Employee shall have failed, in the sole
judgment of a majority of the Board of Directors, during the period from the
date of receipt of the Notice of Intent to Terminate and the date which the
Employee addresses the Board of Directors, to remedy any such alleged  basis for
"For Cause" termination.  In the event that the Board of Directors decides after
the above procedure to terminate Employee For Cause, Employee's employment shall
be terminated immediately.  In the event that the basis for "For Cause"
termination is due to a violation described in Section 5(a)(vi) above, the Board
of Directors shall provide Employee with a notice of termination ("Notice of
Termination") which: (i) indicates the specific termination provision of this
Agreement relied upon; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee's
employment under Section 5(a)(vi); and (iii) specifies the Termination Date.


(c) Disability of Employee.  Upon the Disability of Employee for a continuous
period of 180 days, the Company may terminate the employment of Employee.  On
termination pursuant to this Section 5(c), the Employment Period shall end
immediately and the Company shall: (i) pay Employee’s Base Salary through the
end of the month in which such termination occurs, plus credit for any vacation
accrued (on a time-apportioned basis through the Termination Date) but not
taken; (ii) reimburse Employee for expenses properly reimbursable and not
previously reimbursed; and (iii) pay or otherwise make available to Employee
benefits to which Employee is then entitled as expressly provided in Benefit
Plans in which Employee participates. In such event, Employee shall not be
entitled to any severance

 
Page 4 of 15

--------------------------------------------------------------------------------

 
 
compensation or any other employee benefits and the Company shall have no
further obligation to Employee under this Agreement.


(d) Death of Employee.
 Upon the death of Employee, this Agreement shall terminate and the Employment
Period shall end immediately.  The Company shall thereupon pay or otherwise make
available to Employee’s executor, administrator or other legal representative:
(i) Employee’s Base Salary through the end of the month in which death occurs, ,
plus credit for any vacation accrued (on a time-apportioned basis through the
Termination Date) but not taken; (ii) reimbursement for expenses properly
reimbursable and not previously reimbursed; and (iii) benefits to which
Employee’s executor, administrator or other legal representative is then
entitled as expressly provided in Benefit Plans in which Employee
participates.  In such event, Employee’s executor, administrator or other legal
representative shall not be entitled to any severance compensation or any other
employee benefits, and the Company shall have no further obligation to Employee
or Employee’s executor, administrator or other legal representative under this
Agreement.


(e) Other Termination by Company.
 The Company shall have the right to terminate Employee’s employment at any time
other than pursuant to any of Sections 5(a) through 5(d) above by giving thirty
(30) days' prior written notice to Employee. On termination pursuant to this
Section 5(e), Employee shall be entitled to Base Salary for a period of six (6)
months from the Termination Date, , plus credit for any vacation accrued (on a
time apportioned basis through the Termination Date) but not taken,
reimbursement for expenses properly reimbursable but not previously reimbursed
through the Termination Date, and employee benefits to which Employee is
entitled as of the Termination Date as expressly provided in benefit plans in
which Employee participates, but shall not be entitled to any other severance
compensation or any other benefits and the Company shall have no further
obligation to Employee under this Agreement.
 
(f) Termination by Employee for Good Reason.
 Employee shall have the right (unless the Company shall have theretofore
terminated Employee’s employment pursuant to any other provision of this
Agreement) to terminate Employee’s employment at any time for Good Reason (as
hereinafter defined) by giving thirty (30) days' prior written notice to the
Company; provided that: (i) on receipt of such notice, the Company shall have
the right, by written notice to Employee, to cause the termination pursuant to
this Section 5(f) to be effective at any earlier date within such thirty (30)
day period, and (ii) the Company shall nevertheless have the right and power to
terminate Employee’s employment For Cause pursuant to Section 5(a) during such
thirty (30) day period, which right shall not be limited or otherwise affected
by any action taken by Employee pursuant to this Section 5(f), and if the
Company terminates Employee’s employment pursuant to Section 5(a) during such
thirty (30) day period, Employee’s notice of termination pursuant to this
Section 5(f) shall be void and of no effect.  On termination pursuant to this
Section 5(f), Employee shall be entitled to Base Salary for a period of six (6)
months from the Termination Date, , plus credit for any vacation accrued (on a
time apportioned basis through the Termination Date) but not taken,
reimbursement for expenses properly reimbursable but not previously reimbursed
through the Termination Date, and employee benefits to which Employee is
entitled as of the Termination Date as expressly provided in Benefit Plans in
which Employee participates, but shall not be entitled to any other severance
compensation or any other employee benefits and the Company shall have no
further obligation to Employee under this Agreement.


As used herein, “Good Reason” shall mean: (i) the Company has failed to assign
to the Employee duties or the reduction of the Employee’s duties, on a
consistent basis, which results in a significant diminution in the Employee’s
position or responsibilities with the Company; (ii) a substantial reduction,
without good business reasons, as determined by the Company’s Board of
Directors, of the facilities and perquisites (including office space and
location) available to the Employee; or (iii) any material breach by the Company
of any material provision of this Agreement.

 
Page 5 of 15

--------------------------------------------------------------------------------

 

(g) Termination by Employee without Good Reason.
 Employee shall have the right to terminate Employee’s employment at any time
without Good Reason by giving thirty (30) days' prior written notice to the
Company; provided that, (i) on receipt of such notice, the Company shall have
the right, by written notice to Employee, to cause the termination to be
effective at any earlier date within such thirty (30) day period, and (ii) the
Company shall nevertheless have the right and power to terminate Employee’s
employment For Cause pursuant to Section 5(a) during such thirty (30) day
period, which right shall not be limited or otherwise affected by any action
taken by Employee pursuant to this Section 5(g), and if the Company terminates
Employee’s employment pursuant to Section 5(a) during such thirty (30) day
period, Employee’s notice of termination pursuant to this Section 5(g) shall be
void and of no effect.  On termination pursuant to this Section 5(g), Employee
shall be entitled to any earned but unpaid Base Salary through the Termination
Date, , credit for any vacation accrued (on a time apportioned basis through the
Termination Date) but not taken, reimbursement for expenses properly
reimbursable and not previously reimbursed through the Termination Date, and
benefits to which Employee is then entitled as expressly provided in Benefit
Plans in which Employee participates, but shall not be entitled to any severance
compensation or any other employee benefits; and the Company shall have no
further obligation to Employee under this Agreement.


6.           Inventions, Confidential Information, Competition and Related
Matters.


(a) Assignment of Inventions.
 Employee agrees that Employee will promptly and fully disclose to the Company,
and the Company agrees to keep confidential, all inventions, designs, creations,
processes, technical or other developments, improvements, ideas, concepts and
discoveries (collectively, “Inventions”), whether patentable or not, and all
copyrightable works of any type or medium (“Works”), of which Employee has
obtained or obtains knowledge or information during the Employee’s employment
with the Company and which relate to, any research or experimental,
developmental or creative work carried on or contemplated by the Company, or the
Products or Services of the Company.  All Inventions and Works are and shall
remain the exclusive property of the Company.  Employee agrees that Employee
will assign, and hereby does assign, to the Company or its designee, all of
Employee’s right, title and interest in and to all Inventions (whether
patentable or not) and all Works, conceived, originated, made, developed or
reduced to practice by Employee, alone or with others, during Employee’s
employment by the Company (whether before, on or after the date of this
Agreement).  All Works are and shall be deemed to be “works for hire” under 17
U.S.C. §101 of the U.S. Copyright Act of 1976 and all other applicable laws and
regulations.


During Employee’s employment with the Company and for a period of one (1) year
after any termination for any reason of such employment, Employee agrees to
assist the Company to obtain any and all patents, copyrights, trademarks and
service marks relating to Inventions and Works and to execute all documents and
do all things necessary to obtain letters patent and copyright, trademark and
service mark registrations therefor, to vest the Company or its designee with
full and exclusive title thereto, and to protect the same against infringement
by others, all as and to the extent that the Company may reasonably request and
at the Company’s expense, for no consideration to the Employee other than the
Employee’s compensation, if any, under Section 4.


Notwithstanding any of the foregoing provisions of this Section 6(a) to the
contrary, this Section 6(a) shall not apply to an Invention or Work developed
entirely on Employee’s own time without using the Company’s equipment, supplies,
facilities or trade secret information, except for those Inventions and Works
that either (a) relate at the time of conception or reduction to practice of the
Invention or Work to the Company’s business, Products or Services, or to
demonstrably anticipated research or development of the Company, or (b) result
from any work performed by Employee for the Company.  Employee

 
Page 6 of 15

--------------------------------------------------------------------------------

 

acknowledges that the preceding sentence constitutes the notification required
by California Labor Code Section 2872.  Employee has listed on Attachment A to
this Agreement, which the Company agrees to keep confidential, all unpatented
Inventions owned, conceived, originated, made, developed or reduced to practice
by Employee (whether before or during Employee’s employment with the Company)
qualifying for the exception in the first sentence of this paragraph.


(b) Restrictions on Use and Disclosure of Information.
 Documents prepared by Employee or other employees or agents of the Company and
Confidential Information that might be given to Employee in the course of
performing Employee’s duties hereunder are the exclusive property of the Company
and shall remain in the Company’s possession on the Company’s premises or at
such location designated by the Board of Directors of the Company.  Under no
circumstance shall any such Confidential Information or documents be removed
without the written consent of the Board of Directors of the Company first being
obtained.


Immediately at any time on request by the Company and in any event upon the
expiration or termination of Employee's employment under this Agreement,
regardless of the reason therefor, Employee shall forthwith deliver to the
Company all documents, procedural manuals, guides, specifications, formulae,
plans, drawings, flow charts, designs and other materials, records, data bases,
computer disks or printouts, customer lists and compilations of special
information on customer requirements, notebooks and similar repositories of
Confidential Information and Inventions, including all copies thereof, whether
prepared by Employee or others.


Employee acknowledges and agrees that the Confidential Information is regularly
used or contemplated to be used in the business of the Company, is owned by the
Company and is held in confidence by the Company.  Except as required by
Employee’s duties hereunder, Employee agrees that he shall never, directly or
indirectly, use, publish, disseminate or otherwise disclose to any person or
entity any Confidential Information or Inventions without the prior written
consent of the Board of Directors of the Company, or as otherwise required by
law or legal process.  Nothing contained in this Section 6(b) shall prevent
disclosure of information which previously has been completely disclosed in a
published patent or other publication of general circulation, or otherwise been
disclosed without restrictions to third parties by the Company or its
Affiliates.  Employee further agrees that Employee will immediately and fully
inform the Company of any actual or suspected disclosure to or use by any third
party of any Confidential Information of which Employee gains knowledge while
employed by the Company or any of the Company's predecessors in interest.


(c) Restrictive Covenants; Non-competition; Non-Solicitation; Non-Interference;
Non-Inducement.
 The parties recognize that an important part of the duties of Employee
hereunder and the value to be received by the Company from Employee’s services
is the preservation and improvement of the goodwill and customer relationships
of the Company.  The parties desire to protect the Company against any attempt
by Employee to compete with the Company so as to appropriate the goodwill and
customer relationships of the Company.  Accordingly, Employee agrees that
Employee shall not directly or indirectly:
 
(i)           For so long as Employee is employed by the Company, own an
interest, join, operate, control, participate in or be connected, as an officer,
director, manager, employee, agent, independent contractor, consultant, member,
partner, shareholder or principal, with any corporation, limited liability
company, partnership, joint venture, proprietorship, association or other entity
or person  engaged in the business of selling or distributing any of the
Products or Services or similar products or services anywhere in

 
Page 7 of 15

--------------------------------------------------------------------------------

 

the World (it being acknowledged that the market for the Products and Services
is global); or


(ii)           For so long as Employee is employed by the Company, sell to or
solicit purchases of Products by customers who were customers or prospective
customers of the Company, its predecessors in interest or its Affiliates at any
time during the term of Employee’s employment with the Company before, on or
after the date of this Agreement; or


(iii)           For so long as Employee is employed by the Company and for two
(2) years from the Termination Date, interfere or attempt to interfere with any
contractual or business relationship or prospective business advantage of the
Company; or,


(iv)           For so long as Employee is employed by the Company and for two
(2) years from the Termination Date, induce or attempt to induce any employee of
the Company to leave the Company's employ or any consultant of the Company to
terminate engagement with the Company.


Notwithstanding anything to the contrary contained herein, nothing in this
Section 6(c) shall prevent Employee from owning, directly or indirectly,
securities of, or otherwise participating in the ownership of, any
publicly-owned business which is engaged in the business of developing,
manufacturing, selling or distributing Products and Services, so long as
Employee shall not own more than five (5) percent of the total equity interest
and shall not be in control of such business and the fair value of Employee’s
ownership interests in such business.


(d)           Non-disparagement.  Employee shall not, during Employees
employment or at any time after the Termination Date (i) attempt or seek to
cause any of the customers of the Company to refrain from maintaining, selling
to, or acquiring from or through the Company any service or product relating to
the Company’s business as conducted during the term of this Agreement; or
(ii) openly disparage the Company or any of its equity holders, directors,
officers, employees, advisors or agents, which has or may reasonably be expected
to have a material adverse effect on a current or prospective business
relationship with a current or prospective customer, supplier, vendor, investor,
direct or indirect equity owner, director, employee, advisor, agent or creditor.


(e)           Return of Information.  Upon termination or expiration of this
Agreement, or at any time the Company may request, the Employee shall return to
the Company, and will not keep in Employee’s possession, all Confidential
Information, including documents, drawings, computer files, or any other
information in tangible form.


(f)   Legal Duties.
 Employee acknowledges and agrees that Employee’s agreements herein are intended
to implement certain of Employee's duties under federal and state laws, such as
California Labor Code section 2860, which provides:


“Everything which an employee acquires by virtue of Employee’s employment,
except the compensation which is due to Employee from Employee’s employer,
belongs to the employer, whether acquired lawfully or unlawfully, or during or
after the expiration of the term of  employment.”


Nothing in this Agreement shall be interpreted or construed as limiting
Employee's obligations or the Company's rights under any of such laws.

 
Page 8 of 15

--------------------------------------------------------------------------------

 

 
(g) Remedies on Breach of Section 6.


(i)           Effect of Breach. The Company and Employee hereby stipulate that,
as between them, that Confidential Information and Inventions are important,
material, and confidential and that disclosure of that information will gravely
affect the successful conduct of the Company’s business and its goodwill and
that any breach of the terms of this Section 6 is a material breach of this
Agreement.


(ii)           Remedies.  Employee acknowledges that any failure to comply with
the provisions of this Section 6 shall cause irreparable harm to the Company and
that money damages alone would be insufficient to compensate the
Company.  Employee therefore agrees that any court having jurisdiction may enter
a preliminary or permanent restraining order or injunction against Employee in
the event of actual or threatened breach of any of the provisions of this
Section 5, without any necessity for the Company to post any bond or other
security in connection therewith.  Any such relief shall not preclude the
Company from seeking any other relief at law or equity with respect to any such
claim.


(iii)           Blue-Pencil.  If any court of competent jurisdiction shall at
any time determine that any particular covenant in this Section 6 is too
restrictive, the other provisions of this Section 6 shall nevertheless remain in
effect. Upon such determination(s), the covenants herein shall be deemed to be
the most restrictive permissible by law under the circumstances.  This Agreement
shall be modified to incorporate the final determination(s) made in each case
the court makes such determination(s).


(h) Nondisclosure to the Company.
 Employee represents, warrants and agrees that Employee does not possess and
will not use, in connection with Employee’s employment by the Company, and will
not disclose to the Company, any trade secrets or other confidential or
proprietary information or intellectual property in which any other person has
any right, title or interest, without the express authorization of such other
person.  Employee represents and warrants that Employee’s employment by the
Company as contemplated hereby will not infringe or violate the rights of any
other corporation, limited liability company, partnership, trust,
proprietorship, association or other entity or person.


(i) Trade Secrets of Third Parties.
 Employee acknowledges and understands that, in dealing with existing and
potential suppliers, customers, contracting parties and other third parties with
which the Company has business relations or potential business relations, the
Company may receive confidential and proprietary information and materials from
such third parties subject to the Company's understanding that the Company will
maintain the confidentiality thereof and will require its employees and
consultants to do so.  Employee agrees to treat all such information and
materials as Confidential Information subject to this Agreement.


(j) Survival.
 The representations, warranties and agreements in this Section 5 shall survive
any cancellation, termination, rescission or expiration of this Agreement and
any termination of Employee’s employment with the Company.


7.           Entire Agreement.

 
Page 9 of 15

--------------------------------------------------------------------------------

 

 This Agreement constitutes the entire agreement between the parties and
supersedes any prior or contemporaneous oral or written communications,
representations or agreements with respect to the subject matter hereof.


8.           Miscellaneous.


(a) Amendment.
 This Agreement shall be amended only by a written document signed by each party
hereto.


(b) Notice.  All notices, consents, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given:  (a) when received by facsimile or similar device, if
subsequently confirmed by a writing sent within 24 hours after the giving of
such notice; (b) upon receipt if delivered personally; (c) five (5) days
following deposit in the United States mail by certified first class mail,
postage prepaid; or (d) on the date of receipt, if sent by a recognized national
or international overnight delivery service; and in any case, addressed as
follows:


If to the Company, addressed to:
Omnitek Engineering Corp.
Attn: Werner Funk
1333 Keystone Way, #101
Vista, California 92081
Facsimile No.:  (760) 591-0880


If to the Employee, addressed to:
Alicia Rolfe
__________________
__________________


Each party shall give prompt written notice to the other parties of any change
of address.  No change in any of such addresses shall be effective insofar as
such notices and other communications are concerned, unless notice of such
change shall have been given to the other party hereto as provided in this
Section 8(b).


9.           Construction.
 The titles and headings to the Sections and paragraphs contained in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.  When
the context so requires, references herein to the singular number include the
plural and vice versa and pronouns in the masculine or neuter gender include the
feminine.


10.           Successors and Assigns; Third Party Beneficiaries.
 This Agreement shall be binding upon and shall inure to the benefit of the
executors, guardians, administrators, heirs, legatees, successors and assigns of
the Company and Employee.  No other person not a party hereto shall derive any
rights hereunder or be construed to be a third party beneficiary thereof.


11.           Assignment.
 The Company may assign this Agreement or any or all of its rights under this
Agreement and delegate any or all of its obligations under this
Agreement.  Without the prior written consent of the Company, Employee shall not
assign this Agreement or any rights hereunder, or delegate any duties hereunder,
voluntarily or involuntarily, by operation of law or otherwise and any such
assignment or delegation by

 
Page 10 of 15

--------------------------------------------------------------------------------

 

Employee that may be attempted or purported without the Company’s consent shall
be void and of no effect.


12.           Waiver.
 No waiver by a party at any time of any breach by the other party of, or
compliance by the other party with, any provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provision at
the same time or at any prior or subsequent time.


13.           Governing Law.
 This Agreement shall be construed and interpreted in accordance with the
internal substantive laws of the State of California, without regard to its
conflicts of law provisions.


14.           Consent to Jurisdiction and Venue.


(a) Jurisdiction.  Each of the parties hereto hereby consents to the
jurisdiction of all state and federal courts located in San Diego County,
California, as well as to the jurisdiction of all courts to which an appeal may
be taken from such courts, for the purpose of any suit, action, or other
proceeding arising out of, or in connection with, this Agreement or any of the
transactions contemplated hereby, including any proceeding relating to ancillary
measures in aid of arbitration, provisional remedies, and interim relief, or any
proceeding to enforce any arbitral decision or award.  Each party hereby
expressly waives any and all rights to bring any suit, action, or other
proceeding in or before any court or tribunal other than the courts described
above and covenants that it shall not seek in any manner to resolve any dispute
other than as set forth in this section, or to challenge or set aside any
decision, award, or judgment obtained in accordance with the provisions hereof.


(b) Venue.  Each of the parties hereto hereby expressly waives any and all
objections it may have to venue, including the inconvenience of such forum, in
any of such courts.  In addition, each party consents to the service of process
by personal service or any manner in which notices may be delivered hereunder in
accordance with this Agreement.


15.           Waiver of Jury Trial.  The Parties hereto hereby voluntarily and
irrevocably waives trial by jury in any Proceeding brought in connection with
this Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Settlement
Agreement, “Proceeding” includes any threatened, pending, or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.


16.           Severability.
 The provisions of this Agreement shall be deemed to be severable, and if any
provision hereof shall be held invalid or unenforceable by a court of competent
jurisdiction, such holding shall be strictly construed and shall not affect the
validity or effect of any other provision hereof, and the parties shall use all
reasonable efforts to amend or replace the invalid or unenforceable provision in
a manner that implements as nearly as possible the parties' original intent with
respect to such provision, to the extent practicable.


17.           Execution in Counterparts and by Facsimile.
 This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same instrument, and shall become a binding agreement
when one or more counterparts have been signed and delivered by each party.  Any
party may execute this Agreement by facsimile signature and

 
Page 11 of 15

--------------------------------------------------------------------------------

 

the other parties will be entitled to rely on such facsimile signature as
evidence that this Agreement has been executed by such party.


18.           Definitions. For the purposes of this Agreement, the terms below
shall have the indicated meanings.


(a)  An “Affiliate” of, or person “Affiliated” with a specified person, as used
in this Agreement, shall mean a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the person specified.


(b) “Confidential Information” shall mean trade secret and other confidential or
proprietary information of the Company, its predecessors in interest, or any
Affiliate of the Company or its predecessors in interest, whether or not marked
or identified as Confidential Information. Without limiting the generality of
the foregoing definition, Confidential Information shall include: data related
to the Products, including research and development work, information regarding
patents, patent applications, designs, trade secrets, trade dress, trademarks,
service marks, trademark and service mark applications, trade names and computer
programs and codes; material and work products; names, addresses and information
concerning former, existing and prospective customers/clients; names, addresses
and information concerning all contacts at all such customers/clients; all
agreements with all former, existing and prospective customers/clients; costing,
pricing and estimation procedures and formulae regarding proposals and other
uses; sales, profit and loss, profit margin, production costs, overhead and
other bookkeeping and accounting information; all information regarding business
development and marketing; names, addresses and information concerning all
contacts at the Company’s vendors and suppliers and the vendors and suppliers of
its predecessors in interest or its Affiliates; costs and contents of proposals
by or to and agreements with all such vendors and suppliers; confidential
information revealed to the Company, its predecessors in interest or its
Affiliates by third parties and which the Company is obligated to keep
confidential; information contained in manuals, memoranda, plans, drawings and
designs, formula books, specifications, flow charts, computer discs, tapes, and
other media programs and printouts of the Company or any of its predecessors in
interest or Affiliates; and other books and records of the Company.


(c)  “Disability” as used herein, shall mean the physical or mental incapacity
of Employee which the Company determines prevents Employee from performing any
substantial part of Employee’s then applicable duties for the Company with or
without reasonable accommodation (other than accommodation which would impose
undue hardship on the Company).


(d) “Gasified Diesel Engine(s)” as used herein, shall mean diesel to natural gas
converted engines.


(e) “Products” shall mean (i) any and all products under design, in development,
being tested, certified, being manufactured, or currently sold by the Company,
including without limitation filters, components, controllers, conversion kits,
and Gasified Diesel Engines; and (ii) any other products, designed, developed,
produced, assembled, manufactured or marketed by or for the Company or its
predecessors in interest, or that the Company or any subsidiary or Affiliate,
hereafter designs, develops, produces, assembles, manufactures, markets or
sells, which are derived from or related to the Products.


(f) “Services” shall mean demonstrating, designing, developing, testing,
manufacturing, machining, modifying, installing, servicing, certifying or tuning
of any of the Products or designing, manufacturing, creating tooling for, or
machining equipment to manufacture any of the Products.

 
Page 12 of 15

--------------------------------------------------------------------------------

 

(g) “Termination Date” shall mean the date Employee ceases to be employed by the
Company.










**** Signature Page Follows ****





 
Page 13 of 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the day and year first above written.


OMNITEK ENGINEERING CORP.






__________________________________________
By: Werner Funk
Its:  President and CEO




EMPLOYEE






__________________________________________
Alicia Rolfe



 
Page 14 of 15

--------------------------------------------------------------------------------

 

ATTACHMENT A
TO
EMPLOYMENT AGREEMENT


The undersigned Employee certifies that Employee owns the interest indicated
below in the following inventions, designs, processes, technical or other
developments, improvements, ideas and discoveries, as contemplated by Section
6(a) of this Agreement:




NONE













 






________________________________________________
Alicia Rolfe
Date:  September 16, 2013

 
Page 15 of 15

--------------------------------------------------------------------------------

 
